147 S.E.2d 633 (1966)
267 N.C. 111
Allen Bennie BRYAN, Employee-Plaintiff,
v.
FIRST FREE WILL BAPTIST CHURCH, Employer, Insurance Company of North America, Carrier, Defendants.
No. 361.
Supreme Court of North Carolina.
April 20, 1966.
*635 Wallace, Langley & Barwick, by P. C. Barwick, Jr., Kinston, for defendant appellants.
Aycock, LaRoque, Allen, Cheek & Hines, by F. Fred Cheek, Jr., and John M. Hines, Kinston, for plaintiff appellee.
PARKER, Chief Justice.
Defendants assign as errors the trial judge's overruling their exception to the hearing commissioner's finding of fact No. 6, which was affirmed by the Full Commission; the trial judge's overruling their exception to the hearing commissioner's finding of fact No. 7, which was affirmed by the Full Commission; and the trial judge's overruling their exception to the hearing commissioner's conclusion of law No. 1, which was affirmed by the Full Commission, which challenged findings of fact and challenged conclusion of law are set forth verbatim above.
To obtain an award of compensation for an injury under the North Carolina Workmen's Compensation Act, an employee must show that he sustained a personal injury by accident, that his injury arose in the course of his employment, and that his injury arose out of his employment. Lewis v. W. B. Lea Tobacco Co., 260 N.C. 410, 132 S.E.2d 877; Anderson v. Northwestern Motor Co., 233 N.C. 372, 64 S.E.2d 265; Withers v. Black, 230 N.C. 428, 53 S.E.2d 668. The requirement of the Act that an injury to be compensable must be shown to have resulted from an accident arising out of and in the course of the employment is known and referred to as the rule of causal relation; i. e. that an injury to be compensable must arise from his employment. The rule of causal relation is "the very sheet anchor of the Workmen's Compensation Act," and has been adhered to in our decisions, and prevents our Act from being a general health and insurance benefit act. Duncan v. City of Charlotte, 234 N.C. 86, 66 S.E.2d 22; Perry v. American Bakeries Co., 262 N.C. 272, 136 S.E.2d 643.
This is said in Bell v. Dewey Brothers, Inc., 236 N.C. 280, 72 S.E.2d 680:
"* * * The words `in the course of', as used in the statute, refer to the time, place and circumstances under which the accident occurred, while `out of' relates to its origin or cause.
"`Arising out of' means arising out of the work the employee is to do, or out of the service he is to perform. The risk must be incidental to the employment. [Citing authority.]
"In order to entitle the claimant to compensation the evidence must show that the injury by accident arose out of and in the course of his employment by the defendant. Both are necessary to justify an award of compensation under the Workmen's Compensation Act. [Citing authority.]"
This is said in Hildebrand v. McDowell Furniture Co., 212 N.C. 100, 193 S.E. 294:
"So it has been stated as a general proposition that the phrase `out of and *636 in the course of the employment' embraces only those accidents which happen to a servant while he is engaged in the discharge of some function or duty which he is authorized to undertake and which is calculated to further, directly or indirectly, the master's business."
It is settled law that "[w]here an injury cannot fairly be traced to the employment as a contributing proximate cause * * * it does not arise out of the employment." Bryan v. T. A. Loving Co., 222 N.C. 724, 24 S.E.2d 751; Lockey v. Cohen, Goldman & Co., 213 N.C. 356, 196 S.E. 342; Walker v. J. D. Wilkins, Inc., 212 N.C. 627, 194 S.E. 89.
Whether an accident arose out of the employment is a mixed question of law and fact. Sandy v. Stackhouse, Inc., 258 N.C. 194, 128 S.E.2d 218.
The case of Van Devander v. West Side M. E. Church, 160 A. 763, 10 N.J. Misc. 793, is apposite. This was a proceeding under the Workmen's Compensation Law by Don J. Van Devander, opposed by the West Side M. E. Church. To review a judgment of the Compensation Bureau awarding compensation, the employer brought certiorari for determination of a judgment of the Compensation Bureau awarding compensation to Van Devander for injuries alleged to have been sustained by him as the result of an accident arising out of and in the course of his employment by the West Side M. E. Church, the employer. The facts as stated in the opinion of the Supreme Court of New Jersey are as follows: Van Devander is a Methodist minister and was assigned by the bishop to and employed as pastor by West Side M. E. Church. His salary was $3,450 per annum and he was housed in the church parsonage (and was apparently required to live there), for which the sum of $700 was deducted from his salary. He was furnished no janitor service for the parsonage, and was required to do all house work, ground keeping, and care of the furnace himself. On 11 November 1930 while removing a barrel of ashes from the cellar of the parsonage, he strained his back. The only testimony, outside of medical evidence, was that of the petitioner. He testified that he was required to keep the parsonage in condition for use by the members of the congregation, and that it was used for weddings, christenings, and other parish meetings. The Court said in its opinion:
"We are inclined to think that it was error to hold that the accident arose out of the employment. Petitioner was performing a household duty for his own benefit which he would have been required to perform if he lived in a house owned by himself. In Bryant v. Fissell, 84 N.J.Law, 72, 86 A. 458, 460, the act was said to cover risks `which are within the ordinary scope of the particular employment in which the workman is engaged.' Now the employment here was that of a minister. Carrying ashes is certainly not incidental to that office, directly or indirectly. Petitioner takes the position that the church imposed certain additional duties, namely, care of the parsonage. But it does not seem that this is so. Care of a dwelling house ordinarily falls upon the occupant and does not have to be so `imposed.' What the church did was to refuse to furnish service which would relieve him of this burden.
* * * * * *
"* * * In the instant case we think that at the time of the accident the respondent was performing an act personal to himself and his family, and not connected with his employment as a minister.
The award is set aside, with costs." See also Lauterbach v. Jarett, 189 A.D. 303, 178 N.Y.S. 480, 481, which the Supreme Court of New Jersey cites in its opinion as a case that seems to be in point.
In the instant case claimant's employment by First Free Will Baptist Church was that of minister. He was not employed *637 to move his furniture out of his employer's parsonage, when he terminated his employment as minister with First Free Will Baptist Church. Claimant testified in part: "The agreement with the church is when I am dismissed as a minister that my responsibility is to move out of the parsonage. * * * The parsonage needed some repairs to the floor and around the area from where the automatic washer sat. The board had gotten together and we had gotten together and agreed that I should move out of the parsonage about two weeks prior to that time, in order for repairs to be done at the parsonage. * * * I was not paid anything to move my furniture from the parsonage. I did not pay anyone to move the furniture but the church that I was moving to volunteered to help me transfer the furniture." He stated in part on redirect examination: "Some of the furniture in the parsonage belonged to the churchsome scattered pieces of furniture. * * * Most of the furniture that the church itself owned was located in the living room. It was necessary to move some of this furniture out of the way so that we could move through with the other furniture."
In our opinion, and we so hold, the findings of fact by the hearing commissioner, affirmed by the Full Commission, clearly show that claimant's injury did not arise out of and in the course of his employment by First Free Will Baptist Church as its minister, or in other words the findings of fact plainly show that claimant's injury cannot fairly be traced to his employment as a minister as a contributing proximate cause. The findings of fact by the hearing commissioner, affirmed by the Full Commission, plainly show that although the moving of the stove from the parsonage was for his employer's benefit, and although he was still minister and on the payroll of his employer, his injury arose out of his performing an act personal to himself and his family in moving the stove to his new church, probably its parsonage, and it was not connected with his employment as minister by First Free Will Baptist Church.
The trial court erred in overruling defendants' exception to the finding of fact by the hearing commissioner, affirmed by the Full Commission, that "plaintiff's injury * * * arose out of and in the course of his employment with defendant employer," and in overruling defendants' exception to the hearing commissioner's conclusion of law, affirmed by the Full Commission, that "on 17 August 1964 plaintiff sustained an injury * * * arising out of and in the course of his employment with defendant employer."
Therefore, it is unnecessary for us to pass on defendants' assignment of error to the trial court's overruling their exception to the conclusion of law by the hearing commissioner, affirmed by the Full Commission, that plaintiff sustained an injury by accident. As to injury by accident, see Pardue v. Blackburn Bros. Oil & Tire Co., 260 N.C. 413, 132 S.E.2d 747.
For the reasons stated above, the judgment of the court below is reversed, and the superior court will remand this cause to the Industrial Commission for an order in compliance with this opinion.
Reversed.
MOORE, J., not sitting.